IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2110 Disciplinary Docket No. 3
                                           :
LOIS ANNE WOOD                             :   Board File No. C2-14-674
                                           :
                                           :   (Supreme Court of New Jersey
                                           :   D-149 September Term 2013)
                                           :
                                           :   Attorney Registration No. 37771
                                           :


                                       ORDER

PER CURIAM:


              AND NOW, this 16th day of January, 2015, Lois Anne Wood, having been

disbarred by consent from the practice of law by Order of the Supreme Court of New

Jersey dated August 7, 2014; the said Lois Anne Wood having been directed on

November 25, 2014, to inform this Court of any claim she has that the imposition of the

identical or comparable discipline in this Commonwealth would be unwarranted and the

reasons therefor; and no response having been filed, it is

              ORDERED that Lois Anne Wood is disbarred from the practice of law in

this Commonwealth and she shall comply with all the provisions of Rule 217, Pa.R.D.E.